DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 11/08/21 has been acknowledged.
Applicant amended Abstract, Specification, and claims to overcome either their objections or rejections shown by the Non-Final Rejection mailed 08/06/21 and cancelled Claims 10-16 that were earlier withdrawn from consideration.

Status of Claims
Claims 1-9 and 17-20 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael D. Stewart on 12/16/21.

Please, amend Claim 4 as shown below: 
Claim 4: The semiconductor storage device according to claim 1, wherein the first memory pillar further includes a charge storage layer surrounding the first semiconductor layer.

Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 1.
Re Claim 17: The prior art of record, alone or in combination, do not anticipate all limitations of Claim 17.
Re Claims 2-9 and 18-20: Claims 2-9 and 18-20 are allowed due to dependency on one of independent Claims 1 or 17.
The prior art of record include: Kobayashi et al. (US 2020/0303402), Kashima (US 2020/0286910), Kashima et al. (US 2020/0273876), Mori et al. (US 2013/0248977), Yanai et al. (US 2016/0071965), and Shimolo et al. (US 2016/0071866).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/16/21